Citation Nr: 0830641	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Boston, Massachusetts (RO).

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in May 2008; a transcript of the hearing is associated 
with the claims file.  At this hearing, it was determined 
that the record would be held open for 60 days so that the 
veteran and his representative could obtain and submit 
additional medical evidence in support of the veteran's claim 
on appeal.  The veteran provided a waiver of RO review of the 
evidence he was to submit.  During that period, lay 
statements from the veteran's wife and coworker, both dated 
in July 2008, as well as a January 2001 audio testing result 
sheet, were received and associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided therein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  A September 2007 RO memorandum made a formal finding that 
the veteran's service treatment records (STRs) were 
unavailable, and all efforts to obtain them through alternate 
channels were exhausted.

3.  The record does not contain a current diagnosis of 
tinnitus.




CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Considerations: VA's Duties to Notify and 
Assist

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, letters dated in January 
2005 and March 2005 satisfied the duty to notify provisions 
with respect to the claim for service connection.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating by attachment to the February 2007 statement of the 
case, which was followed by readjudication in the October 
2007 supplemental statement of the case.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's STRs have formally been determined by the RO to 
be unavailable, as noted in a September 2007 RO file 
memorandum.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

The veteran did not identify any pertinent VA medical 
treatment records or private medical records pertinent to his 
claim; thus, no VA or private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in February 2005.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

II.  Service Connection: Tinnitus

The veteran claims service connection for tinnitus based on 
the acoustic trauma to which he asserts he was exposed in 
service.  Specifically, at his May 2008 hearing before the 
Board, and through the submission of statements therein, the 
veteran has alleged that the acoustic trauma to which he was 
exposed during his active service as a member of an artillery 
unit resulted in tinnitus beginning in 1995.

A.  Evidence

As noted above, the veteran's STRs were formally determined 
to be unavailable in a September 2007 RO file memorandum.  
However, it is noted that the veteran claimed, during his May 
2008 hearing before the Board, that he first experienced 
tinnitus in the autumn following his separation from service 
in 1995.  Accordingly, as the veteran denies having 
experienced tinnitus in service, the absence of service 
medical records does not appear to be prejudicial in this 
case.  Moreover, the veteran's Department of Defense Form DD-
214, Armed Forces of the United States Report of Transfer of 
Discharge, is of record, and reveals that the veteran was a 
member of an artillery unit; specifically, his DD-214 
reflects that his military occupational specialty was cannon 
crewmember.  

However, during the February 2005 VA audiological 
examination, the veteran was asked, and denied, having 
tinnitus.  The VA examiner made no diagnosis, affirmative or 
negative, as to whether the veteran currently had tinnitus.

During the veteran's May 2008 Board hearing, he stated that 
he first experienced tinnitus not in service, but in the fall 
of 1995, when he started college.  He reported that he never 
sought treatment for it until years later, when at work 
another veteran informed him that the ringing in his ears was 
a disorder called tinnitus.  After finding out what it was he 
filed a claim.  The veteran testified that it was then that 
he first discovered the ringing in his ears could be related 
to the activities during his military service, to include 
being a member of a field artillery unit and thus being 
exposed to artillery rounds during field exercises, as well 
as gunfire in other situations.  However, the veteran stated 
that almost 100 percent of the time, he used hearing 
protection during these activities. 

The veteran further testified that he currently experienced 
intermittent tinnitus, approximately every six weeks, 
manifested by sudden ringing in his ears.  The ringing was 
like a humming or piercing noise that required the veteran to 
stop what he was doing.  He also testified that he had no 
noise exposure after service until he became a police officer 
in 2002; however, he stated that he wore hearing protection 
at the firing range.  The veteran indicated that there was no 
medical evidence of tinnitus on any of his previous police 
medical examinations, to include audiological testing.  

Subsequent to the Board hearing, the veteran submitted two 
lay statements, one from a former coworker, and one from his 
wife, both dated in July 2008.  The veteran's coworker 
indicated that the veteran complained of ringing in his ear.  
The veteran's wife indicated that soon after they began 
dating in 1997, she noticed episodes where the veteran would 
suddenly become distracted for several seconds, complaining 
that his ears were ringing.  She stated that she continued to 
witness the veteran experience these episodes through the 
last 11 years that they have been together.

Additionally, subsequent to the Board hearing, the veteran 
submitted what appears to be a January 2001 audiological 
testing result sheet, indicating his bilateral hearing acuity 
at various Hertz levels.  However, nothing on this result 
sheet indicates, or diagnoses the veteran with, tinnitus.

B.  Laws and Regulations

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after 


discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

C.  Analysis-Merits of the Claim

After comprehensive review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus.  The persuasive evidence of record does not reflect 
that the veteran had tinnitus in service or that he has a 
current diagnosis of tinnitus.  As noted above, the veteran's 
STRs were formally determined to be unavailable.  However, 
the veteran has repeatedly stated that he did not experience 
tinnitus until the fall of 1995, after service separation.  
While he is competent to describe symptoms he is not 
competent to provide a medical diagnosis of a disorder.

Additionally, there is no postservice medical evidence 
showing tinnitus.  During the veteran's May 2008 hearing, he 
indicated that he had undergone a series of medical 
examinations in conjunction with his work as a police officer 
since 2002.  However, none of these evaluations are of 
record, as none were submitted by the veteran even though the 
record was held open for 60 days so that this could be 
accomplished.  Moreover, and perhaps most critically, the 
veteran denied experiencing tinnitus on VA examination in 
February 2005.  Although the veteran later stated, in his 
August 2006 notice of disagreement and April 2007 substantive 
appeal, that the examiner incorrectly recorded that the 
veteran denied having experienced tinnitus, there is nothing 
in the record on which to doubt the examiner in this regard.  
Additionally, due consideration has been given to the use of 
medical terminology during the course of a VA examination, 
but the veteran indicated during his May 2008 hearing before 
the Board that he was acquainted with the term tinnitus as 
meaning ringing or buzzing in the ear and it was at that time 
that he filed his claim.  While the veteran now asserts that 
he has tinnitus as the result of service, the negative 
reports in the medical records weigh against his current 
assertions.  

Moreover, at the February 2005 VA examination, the veteran's 
hearing loss was not found to have been so severe as to be a 
disability for VA purposes.  While the current appeal 
concerns only the veteran's claim for service connection for 
tinnitus, this clinical finding is important, because even 
assuming that the veteran was exposed to acoustic trauma 
during his military service within an artillery unit, there 
is no evidence that such acoustic trauma was so extensive as 
to have caused either hearing loss or tinnitus.  

Finally, consideration has been given to the July 2008 lay 
statements from the veteran's wife and coworker.  However, 
these statements are of limited probative value.  The 
veteran's coworker's statement referenced their work together 
as police officers; thus, this would only provide evidence 
beginning in 2002, as the veteran cited that year as being 
the first year he worked as a police officer, and thus would 
fail to account for the lack of demonstrated continuity of 
symptomatology in the 7 years prior.  Moreover, the veteran's 
wife's statement recalled several episodes where the veteran 
had ringing in his ears.  However, as she is not a medical 
professional, her statement cannot be used as evidence of the 
actual existence of a medical disorder.  It is the Board's 
duty to assess the credibility and probative value of 
evidence, and it may assign greater probative weight to some 
evidence more than to another.  See generally Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

Because the objective medical evidence of record does not 
show a current diagnosis of tinnitus, the preponderance of 
the evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for tinnitus is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


